Citation Nr: 0928171	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-37 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder to include PTSD.

3.  Entitlement to a higher initial evaluation greater than 
20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel
INTRODUCTION

The Veteran served on active duty from November 1970 to 
November 1973.  Service personnel records show the Veteran 
served in the Republic of Vietnam from June 1971 to March 
1972.  His discharge documents show he was awarded the 
Parachutists Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, in which the RO declined to reopen 
the previously denied claim for service connection for PTSD, 
and in which service connection for diabetes mellitus type II 
was granted, and evaluated as 20 percent disabling, effective 
in September 2003.

In its August 2005 statement of the case, the RO acknowledged 
that the medical evidence reflected that the Veteran had been 
diagnosed with PTSD-which was not the case at the time of 
the previous, January, 1991, denial.  However, regardless of 
the RO's action in reopening or not reopening the previously 
denied claim, and before considering a claim that has 
previously been adjudicated, the Board must determine whether 
new and material evidence was presented or secured for the 
claim, as a jurisdictional matter.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).  

The Board is reopening the previously denied claim for 
service connection for PTSD and the medical evidence shows 
that the Veteran has been diagnosed with anxiety and 
depression, as well as PTSD.  The issue of service-connection 
for a psychiatric disorder has thus been re-characterized as 
reflected on the front page of this decision.  

The issues of service connection for a psychiatric disorder 
to include PTSD and for an initial evaluation greater than 20 
percent for diabetes mellitus addressed in the REMAND portion 
of the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a January 1991 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
PTSD.  The Veteran did not appeal this decision and it became 
final.

2.  Evidence received since the January 1991 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD-to include a 
diagnosis of PTSD that is based on combat-related stressors 
which, if verified, provide a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the January 1991 rating decision is 
new and material and the criteria to reopen the previously 
denied claim for entitlement to service connection for PTSD 
are met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I. New and Material

In a January 1991 rating decision, the RO declined to reopen 
the previously denied claim for service connection for PTSD, 
based on the a finding that the medical evidence did not 
reflect that the Veteran had been diagnosed with PTSD.  In 
arriving at this determination, the RO considered the report 
of an August 1990 Social and Industrial Survey, which did not 
reflect diagnosis of or treatment for PTSD.  

The underlying, October 1990, determination noted that 
service medical records were negative for any psychiatric 
condition during active service, and there was no evidence of 
VA medical treatment.  VA examination conducted in June 1975 
revealed normal findings concerning the nervous system, and 
the Veteran failed to report for VA examination scheduled in 
August 1990 to determine the nature and extent of any 
manifested psychiatric condition.  Absent a diagnosis of 
PTSD, service connection could not be granted.

Notice of the January 1991 decision was given by a letter 
dated in January 1991, which explained the reason the 
previously denied claim for PTSD was not reopened.  The 
Veteran did not appeal the January 1991 rating decision, it 
became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Private and VA treatment records reflect diagnoses and 
treatment for anxiety, depression, and PTSD beginning in 
2003.

In particular, a VA treatment entry in November 2003 shows a 
diagnosis of PTSD by a VA psychologist.  The entry includes a 
military history reported by the Veteran of combat-related 
stressors he experienced as a .50 caliber gunner, road 
grader, truck driver, and parachutist in Vietnam.  The 
Veteran described such stressful events as being a gunner on 
convoy, participating in patrols, and being fired upon while 
performing construction duties and well-protection duties.  

Private medical records received with records from the Social 
Security Administration (SSA) show a history of depression 
and anxiety, and diagnoses of depressive disorder and PTSD in 
November 2006.

This evidence was not previously of record.  It is therefore 
new.  It is also material.  The evidence presents 
documentation of treatment for and diagnoses of an acquired 
psychiatric disorder, including PTSD, as a result of 
stressors the Veteran claimed while he was on active duty in 
Vietnam.  It thus provides a basis-i.e., a diagnosis based 
on combat-related stressors which, if verified, provide a 
reasonable possibility of substantiating the claim.  

Reopening the claim for service connection PTSD is warranted.  


ORDER

New and material evidence having been received; the 
previously denied claim for service connection for PTSD is 
reopened.


REMAND

The Veteran claims service connection for a psychiatric 
disorder to include PTSD.  The medical evidence shows that he 
has been diagnosed with anxiety, depressive disorder, and 
PTSD, and that his PTSD has been attributed to combat-related 
stressors.

The Veteran's service personnel and medical records are not 
complete.  Moreover, the RO has not developed the claim in 
accordance with Pentecost v. Principi, 16 Vet. App. 124, 128-
9. (2002).  

Available service personnel records show the Veteran was 
assigned to CoB, 84th Engr Bn (Constr) from June 1971 through 
March 1972.  His military occupational specialty (MOS) was 
62E20, or tractor operator, E05, and as a 62M20, or wheeled 
tractor operator.  His discharge document shows that he was 
awarded the Parachutists' Badge.  The Veteran's averred 
stressors are consistent with the circumstances and duties of 
a construction engineering battalion in a war zone.  It is 
necessary to determine with the Veteran's unit served under 
combat conditions and, if not, to make another attempt to 
verify the Veteran's stressors, obtaining the unit and parent 
unit's Operating Reports/Lessons Learned, morning reports, 
and other operational documentation.

In addition, service personnel records show the Veteran was 
hospitalized at MHD USAH RYIS during his tour in Vietnam, 
from July to September 1971.  Service medical records show 
the Veteran was treated at the 95th Evacuation Hospital in 
July 1971.  A clinical coversheet shows that he was 
subsequently transferred to the US Army Hospital Ryukyu 
Islands for treatment of infectious hepatitis but by 
September 1971 was again stationed with CoB, 84th Engr Bn 
(Constr).  Hospital records, however, are not present in the 
record.  

The Veteran also claims a higher initial evaluation for his 
diabetes mellitus.  VA examination conducted in October 2008 
reflects that the Veteran requires oral and injected insulin 
to control his blood sugar, oral taken 3 times per day and 
injected taken 8 times per day (isophane insulin 4 times per 
day, and regular insulin, 4 times per day).  He reported a 
burning pain on the bottoms of his feet.  The examiner 
described the Veteran's diabetes as symptomatic, but not 
characterized by ketoacidosis or hypoglycemia, and not 
requiring restriction of activities.  Atrophic skin changes 
were observed on the extremities, including thin skin, 
dystrophic nails, absence of hair and 2+ edema.  However, the 
examiner did not diagnose complications of the skin, a 
peripheral artery conditions, or a neurological condition as 
the result of the diabetes mellitus.

VA treatment records show infrequent episodes of hypoglycemia 
and poor glycemic control in 2007.  In 2008, the Veteran's 
diabetes was described as uncontrolled.  These records 
indicate that his difficulties are associated with weight 
gain and poor diet control, and allude to the Veteran's 
unwillingness to follow a diet or exercise when confronted 
with these issues.  Yet, the record also shows that health 
care providers have had difficulty managing his symptoms with 
the appropriate medications, and that the Veteran has 
difficulty with exercise due to foot pain.  The Veteran 
reported that his VA treating physician told him to stop 
volunteer work at the VA because of the amount of walking 
required.  This entry cannot be found.  

The October 2008 VA examination was conducted without review 
of the record.  It is unknown upon what basis the examiner 
found the Veteran's activities not to be restricted, and the 
report therefore does not provide an adequate basis upon 
which to evaluate the service-connected diabetes mellitus.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Make another attempt to obtain the 
veteran's complete service personnel 
file, to include copies of any and all 
orders, administrative actions, 
evaluation reports, and citations.

2. Obtain the complete hospital records 
for treatment the Veteran received at the 
MHD USAF RYIS from July to September 
1971.  Especially request that any mental 
hygiene records be obtained.  

3.  Conduct all necessary research to 
verify the veteran's stressors, including 
obtaining unit histories, OR/LLs, morning 
reports, and any other appropriate 
documentation for CoB, 84th Engr Bn 
(Const) or its parent unit for the time 
periods including June 1971 through March 
1972.  

4.  For items #1 through #3, conduct all 
follow-up indicated and make all attempts 
to reconstruct missing or lost records, 
in keeping with provisions used to 
reconstruct records in "fire-related" 
cases.  Request assistance from the 
service department as necessary, 
including to identify a parent or higher 
headquarters unit.  Document negative 
responses.

5.  Return the October 2008 VA 
examination to the examiner who conducted 
it and request that the examiner augment 
his findings after review of the entire 
claims folder.  If the examiner cannot be 
located, or if it is determined that the 
Veteran should undergo further 
examination for his service-connected 
diabetes mellitus, schedule the Veteran 
for medical examination by an appropriate 
medical professional to determine the 
nature and extent of the service-
connected diabetes mellitus.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for an acquired psychiatric disorder to 
include PTSD and for an initial 
evaluation greater than 20 percent for 
diabetes mellitus with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If either decision remains 
adverse to the veteran, furnish him with 
a supplemental statement of the case and 
afford a reasonable period of time within 
which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examination could result in the denial of his claim.  
38 C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


